Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over La (US 2008/0303211).  Regarding claims 1 and 3, note the basis for the rejections set forth in the office action filed July 26, 2022.  
Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that La lacks the teaching for the centerpiece of the logic cube puzzle to comprise a calculation sign and each of the four corner pieces and fours die pieces to comprise a binary number.  The applicant states that this arrangement permits the cube to be rotated such that a calculation answer and calculation sign may be displayed.  However, this argument is not persuasive as the disclosure of La renders the claimed invention obvious.  As set forth in the first office action, MPEP 2111.50 states that “To be given patentable weight, the printed matter and associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.”  Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate.  Attention is again directed to MPEP 2111.05(I)(A) stating that “A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.”  Here, the printed matter (i.e., the binary number and the calculation sign) and the product (i.e., the cube) do not depend upon each other and the product merely serves a support and display for the printed matter. For example, the indicia could be placed on another substrate and still teach a user various mathematical skills and the substrate could include various other indicia and still function as a three dimensional logic cube puzzle.  Thus, a functional relationship between the printed matter and the pieces does not exist and the limitation for the printed matter to comprise a calculation sign and binary numbers is not accorded patentable weight.  It is also noted that the applicant has not argued that a functional relationship does exist between the substrate and the indicia applied thereto.  
Further, the first office action stated that even if a functional relationship did exist, this relationship is not new and unobvious given the teachings of La.  La discloses a three-dimensional logic cube comprising six surfaces with each surface comprising a center piece, four corner pieces and four side pieces. Note Figure 7. Further, La states that the sides of the cube are rotatable and include numerical indicia thereon. Note Figures 7, 16, 19 and 22 showing various indicia for the faces of the pieces.  La teaches that the indicia is rotated about the cube and arranged in a specific configuration to define a solution to the puzzle.  To merely define other indicia that may also be rotated about the cube and also arranged in a specific configuration does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of La. 
Thus, any differences in indicia between the claimed invention and the teachings of La reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by La with alternative indicia such as recited in order to provide alternative puzzle arrangements for the puzzle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711